Rothrock, J.
i. husband and wile: property of -wife: increase. — I. By the common law not only the increase óf the cows, hut the cows themselves, under the facts found, would have heen the property of the husband and ,, , ,. . , , . . liable for his debts. But the legislature of this , . °, state has taken a wide departure Irani the common law upon the subject of the rights of married women to. hold property independent of the husband and his creditors. A married woman may own in her own right real and personal property, ancl manage, sell, convey, ancl devise the same by will to the same extent ancl in the same manner that her husband can property belonging to him. Code, section 2202. If either husband or wife obtain possession of property belonging to the other, the owner of the property may maintain an action therefor in the same manner as if they were unmarried. Sec. 220i. Neither husband nor wife is liable for the ordinary debts of the other, nor is the property of either, nor the rent *252or income of such property, liable for the separate debts of the other. Sec. 2212.
It is contended that as the plaintiff was not engaged in a separate business from that pursued by her husband her earnings while in the performance of the duties growing out of the marital relation are the property of her husband, and as the increase of the cows was produced by the labor and care of the husband, or of the husband and wife jointly, such increase is the property of the husband, and we are cited to Mewhirter v. Hatton, 42 Iowa, 288, and Tuttle v. The C., R. I. & P. R. Co., Id., 518. It was held in those cases that the earnings of the wife were the property of the husband, and that he could recover for an injury to her by which she was unable to perform the ordinary labor incident to the marital relation — that the wages of the wife are her property only when she carries on a separate business, or is working for wages. But the question in this case is, we think, essentially different from that determined in the cases cited. Here the wife is not claiming for her wages. She is claiming specific chattel property, the increase of other property which was owned by her. The statute nowhere makes the possession of property a test of ownership as to creditors of the husband, as was the case at common law, and under the Eevision of 1860. But it is contended that the increase of the property belongs to the husband because he was the party by whose labor, skill, and care such increase was produced. If'it had been shown that the husband lured the cows of the plaintiff for a given period, and that during such period the increase was produced, there might be force in the suggestion. But the record shows •that the husband voluntarily expended his labor, and the products thereof, in the care and keeping of his wife’s property, and it does not aqxpear that there was any agreement for compensation either in the increase of the property or otherwise. We think the property was not liable for the payment of the husband’s debts. In Webster v. Hildreth, 33 Vt., 457, it is said “equity has no jurisdiction to compel men to work for their creditors, who may perversely prefer to work for the benefit of their wives and children, and leave honest debts *253unpaid.” See Hanson v. Millett, 55 Maine, 184. It does not appeal’ wlien tlie husband contracted the debt in question. It will be presumed it was since the taking effect of tlie sections of the Code above cited.
2_. fam. flu'irfimploments. II. It is claimed that the purchase of tlie plow was a family expense, and properly chargeable upon the property of the wife. Code, Sec. 2214. We have held that a reaping machine was not property of that character. McCormick v. Muth, 49 Iowa, 536. That a plow is not embraced in the class of property designated by the statute seems to us to be beyond question. Besides, there was no judgment against the plaintiff, upon which an execution could have issued against her separate property.
Affirmed.